DETAILED ACTION

Allowable Subject Matter
Claims 1-2, 6-8, and 11-13 are allowed.

As per claim 1, the prior art Schweitzer (US 2015/0081236) discloses a method of determining a fault location in a power transmission conduit (see Abstract, Fig. 1, and paragraphs 0036 and 0040: method for locating a fault in a power distribution system), the method comprising:
(a)    sampling a signal propagating through the power transmission conduit to establish a first data set including a plurality of sampled signal characteristics (see Figs 2B and 3A and paragraphs 0028, 0040-0048, and 0065: current samples create a data set with a plurality of sampled signal characteristics determined from the waveform), wherein sampling the data includes applying a band pass filter to one of the signal or the first data set (see paragraphs 0012 and 0054 and 0065: band-pass filter applied to the measured signal, i.e. one acquired using a sampling frequency);
(b)    interpolating the first data set to establish a second data set (see paragraphs 0060, 0066, and 0069: discusses interpolation of the dataset); 
(c)    identifying a fault wave signal within the second data set, further comprising: identifying when a signal characteristic within the second data set exceeds a fault threshold, wherein the fault threshold is greater than a 5% value of a corresponding peak value signal characteristic (see Fig. 4 and paragraphs 0010 0028, 0065, 0066-0067, and 0069: identifying traveling/fault wave in the filtered/interpolated signal, uses a threshold to identify a fault event, also discloses a threshold that is greater than %5 of a corresponding peak value signal characteristic); and
(d)    utilizing, after the fault wave signal is identified, the propagation characteristics of the fault wave signal to determine the origin of the fault wave signal within the power transmission conduit (see Abstract and paragraphs 0040-0048: determining location of the fault utilizing propagation characteristics, i.e. wave propagation speed and front arrival times, of the wave fault measurements, time values corresponding to the identified traveling wave fault signal, and utilized in the disclosed equation after identification of the fault wave times have been identified).

Wayar (US 2009/0315565) discloses a method of increasing the accuracy in fault locating system that includes (a) sampling the signal propagating through the power transmission at an original sampling frequency (see paragraph 0044: sampling at a sampling frequency fs); and 
(b) interpolating the first data set to establish a second data set including an increased number of signal characteristics whereby the second data set has a second sampling frequency more than five times higher than the original sampling frequency (see paragraph 0070 and 0072: using interpolation to increase the data points when compared to the raw data acquired at the sampling frequency; see Figs 10a and 10b and paragraphs 0039-0040 and 0072: the interpolated data points in fig. 10b contain more than five times the amount of sampling points when compared to the sampled signal of fig. 10a). 
	Bloy (US 4,695,825) discloses wherein an upper frequency of a band pass filter is less than half of the original sampling frequency (see column 6 lines 24-41). 

Restrepo (US 2012/0098672) discloses a band pass filter, wherein a lower frequency of the band pass filter is between 2kHz and 10kHz (see Abstract and paragraphs 0046-0047: band pass filter with a lower cutoff frequency of 10kHz).

However the prior art does not expressly discloses the claimed combination of a method of determining a fault location in a power transmission conduit, the method comprising:
(a) sampling at an original sampling frequency a signal propagating through the power transmission conduit to establish a first data set including a plurality of sampled signal characteristics, wherein sampling at an original sampling frequency the signal includes applying a band pass filter to the signal or the first data set, and wherein a lower frequency of the band pass filter is between 2 kHz and 10 kHz and an upper frequency of the band pass filter is less than half of the original sampling frequency;
(b) interpolating the first data set to establish a second data set including an increased number of signal characteristics whereby the second data set has a second sampling frequency more than five times higher than the original sampling frequency;
(c) identifying a fault wave signal within the second data set, further comprising:
identifying when a signal characteristic within the second data set exceeds a fault threshold, wherein the fault threshold is selected to be based at least in part on a percentage of a corresponding peak value signal characteristic; and
(d) utilizing, after the fault wave signal is identified, the propagation characteristics of the fault wave signal to determine the origin of the fault wave signal within the power transmission conduit.

The claim recites a particular combination of sampling, filtering, interpolating, and setting a threshold for identifying a fault wave. 

Claims 2, 6-8, and 11-13 are allowable due to their dependency upon independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865